Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-15, 17 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “performing beamforming in a first stage, wherein the plurality of antenna elements within each of the plurality of groups are beamformed using at least a two-state beam-former configured to generate at least a phase shift of either zero degrees or a phase shift of 180 degrees; and performing beamforming in a second stage, wherein a plurality of signals from the plurality of groups are beamformed using a plurality of adaptive analog filters; and reducing self-interference using an adaptive echo cancellation circuit in at least one tunable relay element, wherein the adaptive echo cancellation circuit is configured in accordance with a measured self-interference channel resulting in part from the performed antenna beamforming”, as substantially described in independent claim(s) 2.  These limitations, in combination with the remaining limitations of claim(s) 2 is/are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “reducing self-interference using an adaptive echo cancellation circuit in at least one tunable relay element, wherein the adaptive echo cancellation circuit is configured in accordance with a measured self-interference channel resulting in part from the performed antenna beamforming; adding a low power spreading training signal to an outgoing relayed signal; extracting the added low power spreading training signal at a receiver side of the at least one tunable relay element; and computing a plurality of beamforming values using the added low power spreading training signal”, as substantially described in independent claim(s) 5.  These limitations, in combination with the remaining limitations of claim(s) 5 is/are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “reducing self-interference using an adaptive echo cancellation circuit in at least one tunable relay element, wherein the adaptive echo cancellation circuit is configured in accordance with a measured self-interference channel resulting in part from the performed antenna beamforming; extracting an impulse response of the self-interference channel using a training signal that includes a plurality of copies of a spreading signal used in training, each of the plurality of copies of the spreading signal being mutually delayed and weighted to enable a composite training signal that pre-equalizes the self-interference channel based on time-reversal filtering”, as substantially described in independent claim(s) 11.  These limitations, in combination with the remaining limitations of claim(s) 11 is/are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “reducing self-interference using an adaptive echo cancellation circuit in at least one tunable relay element, wherein the adaptive echo cancellation circuit is configured in accordance with a measured self-interference channel resulting in part from the performed antenna beamforming, and wherein the echo cancellation circuit has three different stages of echo cancellation: wherein a first stage of echo cancellation at an radio frequency includes one or more first stage delay elements for adaptive filtering, and wherein the one or more first stage delay elements comprise a plurality of radio frequency bandpass filters and a first plurality of vector modulators configured to perform complex multiplication; and wherein a second stage of echo cancellation is performed at an intermediate frequency; and wherein a  third stage of echo cancellation at an analog baseband includes one or more second third stage delay elements comprising a plurality of low-pass filters with selectable bandwidths, and wherein complex multiplications are performed by changing a phase of a radio frequency carrier used in down-conversion to baseband with gain adjustments at the analog baseband”, as substantially described in independent claim(s) 13-15.  These limitations, in combination with the remaining limitations of claim(s) 13-15 is/are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “reducing self-interference using an adaptive echo cancellation circuit in at least one tunable relay element, wherein the adaptive echo cancellation circuit is configured in accordance with a measured self-interference channel resulting in part from the performed antenna beamforming, and wherein the echo cancellation circuit has three different stages of echo cancellation including: a first stage of echo cancellation at a radio frequency; a second stage of echo cancellation at an intermediate frequency; a third stage of echo cancellation at an analog baseband…in a first stage, beamforming the plurality of antenna elements within each of the plurality of groups using a two-state beam-former configured to generate at least a phase shift of either zero degrees or a phase shift of 180 degrees; and in a second stage, beamforming a plurality of signals from the plurality of groups using a plurality of adaptive analog filters”, as substantially described in independent claim(s) 17.  These limitations, in combination with the remaining limitations of claim(s) 17 is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474